IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JAMES D. SCHNELLER,                      : No. 420 MAL 2014
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
             v.                          :
                                         :
                                         :
AMERICAN INTERNATIONAL GROUP,            :
INC.,                                    :
                                         :
                   Respondent            :


                                      ORDER


PER CURIAM

      AND NOW, this 21st day of October, 2014, the Motion to Reply to New Matter in

Answer of Respondent, the Application to Proceed In Forma Pauperis, and the Petition

for Allowance of Appeal are DENIED.